                                                                               Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




KATHERINE GRIFFIN,

      Plaintiff,

v.                                                         4:19cv497–WS/MAF

ANDREW W. SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION,

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE'S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 34) docketed June 4, 2021. The magistrate judge recommends that the

Commissioner's decision to grant Plaintiff’s application for social security

disability benefits be affirmed.

      Having reviewed the matter, it is ORDERED:

      1. The court ADOPTS and incorporates by reference into this order the

magistrate judge's report and recommendation (ECF No. 34).
                                                                           Page 2 of 2


     2. The Commissioner’s motion (ECF No. 33) to reopen and affirm the

Commissioner’s decision and for entry of judgment is GRANTED.

     3. The Commissioner's decision to grant Plaintiff's application for benefits is

AFFIRMED.

     4. The clerk shall enter judgment stating: "The decision of the

Commissioner is AFFIRMED."

     DONE AND ORDERED this            1st    day of     July    , 2021.




                               s/ William Stafford
                               WILLIAM STAFFORD
                               SENIOR UNITED STATES DISTRICT JUDGE
